DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (US Publication No. 2019/0326255) in view of Chiang et al (US Publication No. 2019/0206824).
Regarding claim 1, Olsen discloses a semiconductor device structure Fig 2A-3A, comprising: a semiconductor device Fig 2B, 24, disposed at least in part in a semiconductor substrate Fig 2B, 56: a first insulator layer Fig 2B, 36, disposed on a surface of the semiconductor device Fig 2B, 24, and comprising a first contact aperture Fig 2B, disposed within the first insulator layer Fig 2B; a first contact layer Fig 2B, 43/45/40, comprising a first electrically conductive material ¶0035, disposed over the first insulator layer Fig 2B, 36, and being in electrical contact with the semiconductor device through the first contact aperture Fig 2B; a second insulator layer Fig 2D, 108, disposed over the first contact layer Fig 2D, 43/45/40, wherein the second insulator layer Fig 2D, 108 further includes a second contact aperture Fig 2D, and a second  Fig 2D, 110, comprising a second electrically conductive material ¶0057, disposed over the second insulator layer Fig 2D, wherein the second contact layer is electrically connected to the semiconductor device through the first contact aperture and the second contact aperture Fig 2D. Olsen discloses all the limitations except for the arrangement of the contact aperture. 
Whereas Chiang discloses a semiconductor device structure comprising a semiconductor device Fig 15, 12, and comprising a first contact aperture Fig 10, disposed within the first insulator layer Fig 10,16; a first contact layer Fig 10, comprising a first electrically conductive material, disposed over the first insulator layer Fig 10, and being in electrical contact with the semiconductor device through the first contact aperture Fig 10; a second insulator layer Fig 15, 18, disposed over the first contact layer Fig 15, wherein the second insulator layer Fig 15, 18 further includes a second contact aperture Fig 15, displaced laterally from the first contact aperture, by a first distance Fig 15; and a second contact layer Fig 16, 21, comprising a second electrically conductive material, disposed over the second insulator layer Fig 16. Olsen and Chiang are analogous art because they are directed to semiconductor devices having plurality of dies with interconnect structure above one of ordinary skill in the art would have had a reasonable expectation of success to modify Olsen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of Olsen and incorporate Chiang’s teaching to improve device interconnection.


Regarding claim 3, Olsen discloses the first insulator layer comprising silicon oxide, a doped silicon glass, or a multilayer stack ¶0034.
Regarding claim 4, Olsen discloses the second insulator layer comprising silicon nitride ¶0034.
Regarding claim 8, Chiang discloses wherein the first distance is in a range of 10 µm to 50 µm ¶0081. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 18, Olsen discloses a method of forming a semiconductor device assembly, comprising: depositing a first insulator layer Fig 2B, 36 on an active region of at least one semiconductor device Fig 2B ¶0034, the at least one semiconductor device disposed at least partially within a semiconductor substrate Fig 2B, 56; patterning the first insulator layer to form a set of first apertures ¶0034, over the active region Fig 2B; forming a first contact layer Fig 2B, 43/45/40 on the first insulator layer Fig 2B, 36, wherein the first contact layer is electrically connected to the active region via the set of first apertures Fig 2B; forming a second insulator layer Fig 2D, 108 over the first contact layer Fig 2B, 43/45/40; patterning the second insulator layer to form a set of second apertures ¶0056, and forming a second contact layer Fig 2D, 110 Fig 2D, 108, wherein the second contact layer is electrically connected to the active region of the at least one semiconductor device via the set of first apertures and the set of second apertures Fig 2D. Olsen discloses all the limitations except for the arrangement of the contact aperture. 
Whereas Chiang discloses a semiconductor device structure comprising a semiconductor device Fig 15, 12, and comprising a first contact aperture Fig 10, disposed within the first insulator layer Fig 10,16; a first contact layer Fig 10, comprising a first electrically conductive material, disposed over the first insulator layer Fig 10, and being in electrical contact with the semiconductor device through the first contact aperture Fig 10; a second insulator layer Fig 15, 18, disposed over the first contact layer Fig 15, wherein the second insulator layer Fig 15, 18 further includes a second contact aperture Fig 15, displaced laterally from the first contact aperture, by a first distance Fig 15; and a second contact layer Fig 16, 21, comprising a second electrically conductive material, disposed over the second insulator layer Fig 16. Olsen and Chiang are analogous art because they are directed to semiconductor devices having plurality of dies with interconnect structure above one of ordinary skill in the art would have had a reasonable expectation of success to modify Olsen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of Olsen and incorporate Chiang’s teaching to improve device interconnection.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (US Publication No. 2019/0326255) in view of Chiang et al (US Publication No. 2019/0206824) and in further view of Yilmaz (US Publication No. 2019/0348510).
Regarding claim 5, Olson discloses a second layer comprising aluminum layer and specific thickness range for the first and second layer ¶0035 and 0057. While Chiang discloses the first layer thickness in a range of 2µ m to 6 µm, and the second contact layer comprising an aluminum layer having a second layer thickness in a range of 4µ m to 15µ m ¶0051,0057. Olson and Chiang discloses all the limitations but silent on the material used for the first layer. Whereas Yilmaz discloses a first contact layer comprising an AlSi alloy or AlSiCu alloy¶0037. Olson and Yilmaz are analogous art because they are directed to power devices with IGBT and one of ordinary skill in the art would have had a reasonable expectation of success to modify Olson because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the contact region since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (US Publication No. 2019/0326255) in view of Chiang et al (US Publication No. 2019/0206824) and in further view of Lin et al (US Publication No. 2014/0211438).


 Fig 2E and Fig 3D ¶0019. Olson and Lin are analogous art because they are directed to semiconductor packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Olson because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the contact to improve device connectivity.
Regarding claim 7, Chiang discloses wherein the plurality of upper contact apertures are displaced laterally from the plurality of lower contact apertures by a predetermined distance ¶0051, 0057.

Claims 9-11, 15, 19  are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (US Publication No. 2019/0326255) in view of Chiang et al (US Publication No. 2019/0206824) and in further view of Fisher et al (US Publication No. 2016/0043054).
Regarding claim 9, Olsen discloses a semiconductor device structure Fig 2A-3A, comprising: a semiconductor device Fig 2B, 24, disposed at least in part in a semiconductor substrate Fig 2B, 56: a first insulator layer Fig 2B, 36, disposed on a surface of the semiconductor device Fig 2B, 24, and comprising a first contact aperture Fig 2B, disposed within the first insulator layer Fig 2B; a first contact layer Fig 2B, 43/45/40, comprising a first electrically conductive material ¶0035, disposed over the  Fig 2B, 36, and being in electrical contact with the semiconductor device through the first contact aperture Fig 2B; a second insulator layer Fig 2D, 108, disposed over the first contact layer Fig 2D, 43/45/40, wherein the second insulator layer Fig 2D, 108 further includes a second contact aperture Fig 2D, and a second contact layer Fig 2D, 110, comprising a second electrically conductive material ¶0057, disposed over the second insulator layer Fig 2D, wherein the second contact layer is electrically connected to the semiconductor device through the first contact aperture and the second contact aperture Fig 2D. Olsen discloses all the limitations except for the arrangement of the contact aperture. 
Whereas Chiang discloses a semiconductor device structure comprising a semiconductor device Fig 15, 12, and comprising a first contact aperture Fig 10, disposed within the first insulator layer Fig 10,16; a first contact layer Fig 10, comprising a first electrically conductive material, disposed over the first insulator layer Fig 10, and being in electrical contact with the semiconductor device through the first contact aperture Fig 10; a second insulator layer Fig 15, 18, disposed over the first contact layer Fig 15, wherein the second insulator layer Fig 15, 18 further includes a second contact aperture Fig 15, displaced laterally from the first contact aperture, by a first distance Fig 15; and a second contact layer Fig 16, 21, comprising a second electrically conductive material, disposed over the second insulator layer Fig 16. Olsen and Chiang are analogous art because they are directed to semiconductor devices having plurality of dies with interconnect structure above one of ordinary skill in the art would have had a reasonable expectation of success to modify Olsen because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of 
Whereas Fisher discloses a semiconductor device assembly, comprising: a device carrier; and a plurality of semiconductor substrates, arranged in an array on a surface of the device carrier Fig 1-2G and Fig 4A-4C. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the method of Olsen and incorporate Fisher’s teaching to provide ease in manufacturing and improve processing of devices.
Regarding claim 10, Olsen discloses the semiconductor device comprising an insulated gate bipolar transistor, a metal oxide semiconductor field effect transistor, or a semiconductor diode ¶0030.
Regarding claim 11, Olsen discloses the first insulator layer comprising silicon oxide, a doped silicon glass, or a multilayer stack and the second insulator layer comprising silicon nitride ¶0034.
Regarding claim 15, Chiang discloses wherein the first distance is in a range of 10 µm to 50 µm ¶0081. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 19, Fisher discloses wherein the at least one semiconductor device comprises a plurality of semiconductor devices, disposed within a plurality of  Fig 1-2G and Fig 4A-4C.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (US Publication No. 2019/0326255) in view of Chiang et al (US Publication No. 2019/0206824) and Fisher et al (US Publication No. 2016/0043054)  and in further view of Yilmaz (US Publication No. 2019/0348510).
	Regarding claim 12, Olson discloses a second layer comprising aluminum layer and specific thickness range for the first and second layer ¶0035 and 0057. While Chiang discloses the first layer thickness in a range of 2µ m to 6 µm, and the second contact layer comprising an aluminum layer having a second layer thickness in a range of 4µ m to 15µ m ¶0051,0057. Olson and Chiang discloses all the limitations but silent on the material used for the first layer. Whereas Yilmaz discloses a first contact layer comprising an AlSi alloy or AlSiCu alloy¶0037. Olson and Yilmaz are analogous art because they are directed to power devices with IGBT and one of ordinary skill in the art would have had a reasonable expectation of success to modify Olson because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the material used for the contact region since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, .
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al (US Publication No. 2019/0326255) in view of Chiang et al (US Publication No. 2019/0206824) and Fisher et al (US Publication No. 2016/0043054) and in further view of Lin et al (US Publication No. 2014/0211438).
Regarding claim 13, Olson and Chiang disclose all the limitations but silent on the arrangement of the contact apertures. Whereas Lin discloses the plurality contact stripes having a long direction arranged in a first direction Fig 2E and Fig 3D ¶0019. Olson and Lin are analogous art because they are directed to semiconductor packages and one of ordinary skill in the art would have had a reasonable expectation of success to modify Olson because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the contact to improve device connectivity.
Regarding claim 14, Chiang discloses wherein the plurality of upper contact apertures are displaced laterally from the plurality of lower contact apertures by a predetermined distance ¶0051, 0057.
Allowable Subject Matter
Claims 16-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811